 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 1 of 17 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------   X
                                                                       :
 THE PROVIDENCE GROUPS, LLC,                                           : Case No.
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                            v.                                         :
                                                                       :
 OMNI ADMINISTRATORS INC. d/b/a/ LEADING                               :
 EDGE ADMINISTRATORS,                                                  : COMPLAINT
                                                                       :
                                    Defendant.                         :
                                                                       :
 -------------------------------------------------------------------   X

        Plaintiff, The Providence Groups, LLC (“Providence”), by and through the undersigned

counsel, as and for its complaint against defendant Omni Administrators Inc. d/b/a Leading Edge

Administrators (“Defendant” or “LEA”), hereby alleges as follows:

                                                 NATURE OF ACTION

           1.    This is an action involving claims under the Employee Retirement Income Security

Act of 1974, 29 U.S.C. §1001 et seq. (“ERISA”), as well as state law claims for negligence, breach

of contract, indemnification, and specific performance.

                                          JURISDICTION AND VENUE

           2.    This Court has jurisdiction over this case pursuant to 29 U.S.C. § 216(b) and 28

U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s claims for negligence,

breach of contract, indemnification, and specific performance pursuant to 28 U.S.C. § 1367.

           3.    This Court also has jurisdiction over the subject matter of this dispute pursuant to

28 U.S.C. § 1332(a)(1) based upon the complete diversity of citizenship among the parties. The

amount in controversy exceeds $75,000, exclusive of interest and costs.

           4.    Venue is proper in this District pursuant to the agreement of the parties and 28
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 2 of 17 PageID #: 2




U.S.C. § 1391.

                                         THE PARTIES

         5.      Providence is a Tennessee limited liability company with its principal place of

business located at 110 Glancy Street, Suite 114, Goodlettsville Tennessee 37072.

         6.      LEA is an entity operating and existing under the laws of New York with its

principal place of business at 14 Wall Street, Suite 5B, New York, New York 10005.

         7.      Plaintiff will serve a copy of this Complaint upon the Secretary of Labor and the

Secretary of the Treasury by certified mail pursuant to 29 U.S.C. § 1132(h).

                            FACTS RELEVANT TO ALL CLAIMS

         8.      Pursuant to 29 U.S.C. §§1003(a) and 1101(a), Providence offered and maintained

an ERISA employer sponsored health benefit plan (the “Plan”) for the benefit of its employees and

their dependents.

         9.      In 2017, Providence was interested in learning about, and was presented, the

opportunity to self-insure the Plan by LEA. LEA issued a proposal to Providence as of November

6, 2017 providing for a self-insured plan with an effective date of December 1, 2017.

        10.      By self-insuring the Plan, Providence would be accepting the risk of the Plan’s

claims to provide medical care up to the amount at which the stop loss insurance carrier would

start paying the claims.

        11.      The Plan, as proposed by LEA, was to be self-insured by Providence with stop loss

insurance. The stop loss insurance would pay any individual claim above $75,000 (specific limit)

and the aggregate above all claims if the total claims for the Plan exceeded $1,043, 215.

        12.      The Plan was to be funded through Providence’s deduction of certain amounts from

employee wages as well as employer contributions from Providence rather than pay premiums to


                                                 2
    Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 3 of 17 PageID #: 3




an insurance company and let the insurance company accept the risk. The goal of moving to a

self-insured plan was to lower Providence’s total health plan expenditures.

         13.    In the “Health Benefit Proposal” issued by LEA to Providence on November 6,

2017 (“2017 LEA Proposal”), LEA estimated the “Maximum Total Plan Cost” (125% of expected

claims) to be $979,790.76.1        This amount included fixed costs (stop loss premiums plus

administrative fees and the anticipated health and pharmacy claims) and was presented by LEA as

the “worst case scenario” for the amount of money Providence would need to pay to fund claims

for participants for the Plan year beginning December 1, 2017 and ending November 30, 2018.

Stop-loss insurance, would be responsible for the claims above the “worst case scenario.”

         14.    In reliance upon the 2017 LEA proposal, Providence agreed to convert its company

health insurance plan from a fully insured health plan to a self-insured health plan to provide its

health insurance coverage to its employees.

         15.    In further reliance on the 2017 LEA Proposal, Providence began funding the self-

insured plan with the necessary employer and employee contributions as determined by LEA.

         16.    As part of the transition from a fully insured plan to a self-insured plan, Providence

entered into an Administrative Services Agreement with LEA as of December 1, 2017 (the

“Agreement”), whereby, among other things, LEA agreed to serve as the third party administrator

for the Plan. The term of the Agreement was December 1, 2017, through November 30, 2018.

         17.    As of December 1, 2017 and pursuant to the Plan and under ERISA, 29 U.S.C.

§1002(16)(B), Providence was the named Plan Sponsor.

         18.    Pursuant to the Agreement, and under ERISA, 29 U.S.C. § 1002(16)(A), LEA was

delegated the duty to make initial claims determinations and to comply with ERISA requirements.


1
        The 2017 Aggregate limit was $979,791.00 according to the proposal. LEA used $1,043,215 as the 2017
Aggregate number in the 2018 Proposal.
                                                    3
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 4 of 17 PageID #: 4




        19.    Section 4.2 of the Agreement provides that:

               Plan Sponsor hereby delegates to Claims Administrator, and/or its
               subcontractors, authority to make initial Claims determinations on Plan
               Sponsor’s behalf with respect to Claims for benefits under the Plan. Claim
               Administrator’s administration shall be in compliance with all applicable
               laws including, but not limited to ERISA, ACA and HIPPA.

        20.    Pursuant to ERISA, 29 U.S.C. §1002(21), LEA was a fiduciary of the Plan.

        21.    Specifically, LEA was a fiduciary by virtue of its handling of ongoing Plan

administration, accounting, managing contributions, payment of claims and other details for the

Plan. Pursuant to the Agreement, LEA was required to provide reports to Providence to track the

Plan funding, claims and expenses.

        22.    Pursuant to Section 4.3 of the Agreement, LEA was also to perform its duties using

“the care, skill, prudence and diligence under the circumstances then prevailing that a prudent

person acting in like capacity and familiar with such matters would use ….”

        23.    Pursuant to the Agreement, LEA also agreed to indemnify Providence for certain

liabilities and losses that Providence may incur or suffer as a result of LEA’s misconduct.

        24.    Section 4.6 of the Agreement provides as follows, in relevant part:

               The Claims Administrator will indemnify, defend and hold the Plan
               Sponsor and its respective directors, officers and employees
               harmless from and against any and all claims, suits, actions,
               liabilities, losses, fines, penalties, damages and expenses of any kind
               including, but not limited to court costs and attorney’s fees, which
               Plan Sponsor may suffer or incur as a result of any dishonest,
               fraudulent, negligent, or criminal act or omission of the Claims
               Administrator or its employees …

        25.    Section 11. 3 of the Agreement provides as follows:

               Claims Administrator agrees to indemnify and hold harmless the Plan and
               Plan Sponsor and its directors, officers and employees against any loss,
               costs, liabilities and expenses (including, but not limited to, attorneys’ fees
               and court costs) resulting from or in connection with any function Claims
               Administrator has undertaken, or which is required of Claims

                                                 4
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 5 of 17 PageID #: 5




               Administrator, pursuant to this agreement where it has been determined that
               the liability therefore was the result of its negligence, imprudence, willful
               misconduct, malfeasance, fraudulent acts, or breach of applicable law;
               provided, however, that Plan Sponsor shall remain liable for the payment of
               all Claims under the Plan. No termination of this Agreement shall reduce
               Claims Administrator’s obligations under this provision.

        26.    Pursuant to the Agreement, LEA also agreed that all documents related to the

payment of claims shall be the property of Providence. Section 9.4 of the Agreement provides:

               All documents relating to the payment of Claims shall be the property of
               Plan Sponsor, subject to the Claims Administrator’s right to possession and
               use during the continuance of this Agreement. Following termination of this
               Agreement, Plan Sponsor has the right, upon thirty (30) days advance
               written request, to have available documentation returned to it, at no cost.

        27.    In entering the Agreement, LEA also agreed to, at Providence’s request,

comprehensively audit its claim payment records. Specifically, Section 10.1 of the Agreement

provides:

               Also, on an annual basis, Plan Sponsor has the right to request, at its own
               expense, a comprehensive audit of Claim payment records to assure the
               administration of the Plan is performed according to the terms of the
               Agreement and the Plan Document. These audits will be conducted only for
               Claims processed and filed within the previous two (2) years of the date the
               audit is requested and according to the audit procedures the Parties agree to
               prior to the start of the audit.

        28.    LEA was also required, per the 2017 LEA Proposal, to handle the administration

of stop loss insurance coverage for the Plan by submitting all claims to the stop loss insurer, U.S.

Fire Insurance Company, in order for Providence (or the Plan) to be reimbursed for medical claims

that exceeded the specific and aggregate claim deductibles under the Plan.

        29.    At the end of November 2018, the Plan’s total costs were $2,009,400.00. This is

more than double the estimated costs to the Plan as stated by LEA.

        30.    LEA’s proposal to Providence to continue and renew the self-insured plan (the

“2018 LEA Proposal”) for the period from December 1, 2018 through November 30, 2019 (the

                                                 5
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 6 of 17 PageID #: 6




“2018 Plan Year”), showed that total health plan expenditures were $1,061,092 through nine

months (December 1, 2017 through August 31, 2018).             This total expenditure included

administration, broker fees and claims.

        31.     Based upon the representations of LEA, the Plan purportedly incurred $948,308 in

claims and expenses during the last three months of the Plan year.

        32.     According to information provided by LEA, stop loss insurance paid $929,610.92

for the December 1, 2017 – November 30, 2018 Plan year (hereinafter “2017 Plan Year”).

        33.     Other information provided by LEA dated May 7, 2019 indicates that there was

approximately $56,957.05 in additional monies to be received by the Plan from the stop loss

carrier, which would have further reduced the amount owed by Providence to the Plan.

        34.     Based upon the information from LEA, the Plan was fully funded and all claims

were paid for the 2017 Plan Year because of payments from Providence and the payments from

the stop loss carrier.

        35.     Prior to December 1, 2018, LEA presented the 2018 LEA Proposal to Providence

to continue and renew the self-insured Plan for the 2018 Plan Year. In this proposal, the total

health Plan expenditure for 2017 was projected to be $1,727,027.00; LEA estimated the total costs,

including administrative and stop loss insurance premiums, for the Plan for 2018 to be

$2,038,848.00. Based on such proposal, Providence renewed the Agreement for the 2018 Plan

Year.

        36.     Based upon the 2018 Proposal submitted to Providence by LEA, the total costs to

Providence for the 2017 and 2018 Plan Years should not have exceeded $3,765,875.00, comprised

of $1,727,027.00 for the 2017 Plan Year and an estimate of $2,038,848.00 for the 2018 Plan Year.

        37.     Providence terminated the Plan (and the Agreement) early, effective as of August


                                                6
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 7 of 17 PageID #: 7




31, 2019, and went to a fully insured health plan three months prior to the end of the 2018 Plan

Year.

        38.    Over the course of the Agreement between Providence and LEA, which spanned a

total of 21 months, Providence, at LEA’s direction, funded the Plan with approximately

$2,901,495.04 in employer and participant contributions.

        39.    Since Providence exercised its right pursuant to Section 12 of the Agreement to

terminate the Agreement three months prior the end of the 2018 Plan Year, the Plan only incurred

claims on a self-insured basis from September 1, 2018, through August 31, 2019 during the 2018

Plan Year.

        40.    Based upon LEA’s calculations, the amount of employer and employee

contributions to the Plan during the 2018 Plan Year should have been close to the amount necessary

to pay all claims incurred by the self-insured Plan through August 31, 2019.

        41.    As of September 1, 2019, the Plan was fully insured and Providence was no longer

directly liable for self-insuring the Plan claims and the risk of funding claims was transferred to

an insurance company.

        42.    From September 1, 2019, through November 30, 2019, Providence paid

approximately an additional $90,000 for run out claims (claims incurred but not received prior to

the termination of the arrangement with LEA). The run-out period terminated as of November 30,

2018, and the substantial majority of the run-out claims should have been resolved during this

time.

        43.    Pursuant to its rights under the Agreement and under ERISA, Providence requested

information from LEA on multiple occasions to support the amounts that were being required to




                                                7
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 8 of 17 PageID #: 8




fund the Plan because the amounts were substantially higher than what was stated in the 2018 Plan

Year proposal.

        44.      Pursuant to its rights under the Agreement and under ERISA, Providence further

requested information from LEA regarding which claims had been paid and when, including the

total claims that are outstanding and the amount allowed under the terms of the Plan. Providence

needed this information in order for it to process outstanding claims based on the Plan discounts

and the total employee responsibility.

        45.      As of the date of this Complaint, LEA has not provided the complete information

requested by Providence as required pursuant to the Agreement. In fact, in June 2020, in response

to Providence’s requests to it for reports reflecting the most up-to-date outstanding claims in order

to proceed with negotiating and paying claims with medical providers, LEA responded that it

needed to “reprocess” internally to accurately reflect which claims were sent, and represented to

Providence that it would update “next week”. LEA thereafter advised Providence that the claims

report was taking longer than expected, that it was working to expedite the report, and that it would

let Providence know when it had an update. This delay in providing updated claims data was

unreasonable and inexplicable because the run-out claims period had ended November 2019. LEA

sent an Excel spreadsheet in July 2020 (the “July 2020 Spreadsheet”), which included most of the

information requested, but which, critically, still did not reflect the amount of each claim for which

the patient was responsible for payment or the deductible incurred by the participants in the Plan.

        46.      Without having complete information regarding outstanding claims, Providence

has been unable to determine the correct amounts owed. As a result, several claims remain unpaid

and medical providers are now seeking payment from the employee participants.




                                                  8
 Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 9 of 17 PageID #: 9




        47.     Based upon the July 2020 Spreadsheet, LEA claims that Providence owes an

additional $1,294,953.00 for Plan claims over and above the amount of $2,901,495.04 that

Providence funded through November 2019.

        48.     According to LEA, Providence should pay $4,196,448.04 for 21 months of Plan

coverage when the estimated “worst case” proposal from LEA stated that amount the Providence

would pay for 24 months of coverage is $3,765,875. LEA has not provided any explanation for

the difference in the claim amounts.

        49.     The information provided in the July 2020 Spreadsheet reflected that LEA has

mismanaged Plan claims and breached the terms of the Agreement. For example, one of the claims

included on the July 2020 Spreadsheet reflects a claim service date of December 12, 2017. LEA

received the claim in April 2018. According to LEA, the amount allowed under the Plan for this

claim is approximately $46,000.00, and the claim should have been filed with the stop-loss carrier

during the 2017 Plan Year. By failing to process this claim in a timely fashion, LEA caused

Providence to remain liable for it, even though it should have been paid by the stop-loss carrier.

        50.     Upon information and belief, LEA has mismanaged numerous similar Plan claims.

        51.     Participant claims for the Plan have remained unpaid for months and Providence is

unable to obtain the necessary data from LEA to pay the claims. LEA’s failure to provide requisite

information is causing Plan participants to receive notices regarding non-payment of claims and

additional stress.

        52.     The time period for filing claims under the Plan expired August 31, 2020.

        53.     LEA has failed and refused to do the following in violation of its obligations

pursuant to the Agreement and ERISA: (1) provide timely and accurate accounting and financial

information, (2) process claims, (3) pay medical claims timely, and (4) to account for stop loss


                                                 9
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 10 of 17 PageID #: 10




payments received. As a result of its inaction, Providence and/or Plan participants are now left

responsible for these medical expenses.

        54.     Upon information and belief, LEA failed to submit certain medical claims to the

stop loss insurer in a timely manner; therefore, those claims were denied by the stop loss insurer

and Providence may now be left responsible for those claims.

        55.     Upon information and belief, LEA received reimbursements from the stop loss

insurer for certain medical claims and used those funds to pay other Plan claims that it had failed

to process in a timely manner.

        56.     LEA has continuously acted dilatory in managing claims and has failed and refused

to provide claim information to Providence in a timely manner.

        57.     Due to LEA’s delay in processing claims, Providence has been deprived of its stop

loss coverage, which in turn led to Providence being left to fund claims that would have otherwise

been covered by its stop loss insurer.

        58.     Section 13.1 of the Agreement provides, in relevant part, that “any disputes arising

under this Agreement shall be heard only before the federal courts located in the Eastern District

of New York, and the parties shall not contest jurisdiction or venue thereof.”

                                 SPECIFIC CAUSES OF ACTION

                                             COUNT I

                             BREACH OF FIDUCIARY DUTIES
                            UNDER 29 U.S.C. § 1109 (ERISA § 409)

        59.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        60.     29 U.S.C. § 1109 provides as follows:



                                                 10
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 11 of 17 PageID #: 11




               (a)     Any person who is a fiduciary with respect to a plan who breaches
               any of the responsibilities, obligations, or duties imposed upon fiduciaries
               by this subchapter shall be personally liable to make good to such plan any
               losses to the plan resulting from each such breach, and to restore to such
               plan any profits of such fiduciary which have been made through use of
               assets of the plan by the fiduciary, and shall be subject to such other
               equitable or remedial relief as the court may deem appropriate, including
               removal of such fiduciary. A fiduciary may also be removed for a violation
               of section 1111 of this title.

        61.    29 U.S.C. § 1104(a)(1) requires a plan fiduciary to discharge its duties with respect

to a plan solely in the interest of plan participants and (a) for the exclusive purpose of providing

benefits to participants; (b) with the care, skill, prudence and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims; (c) by diversifying the

investments of the investments of the Plan so as to minimize the risk of large losses, unless under

the circumstances it is clearly prudent not to do so; and (d) in accordance with the documents and

instruments governing the plan insofar as the documents and instruments are consistent with Title

I of ERISA.

        62.    Pursuant to ERISA, LEA is a fiduciary under the Plan.

        63.    LEA was a fiduciary by virtue of its handling of ongoing Plan administration,

accounting, managing contributions, payment of claims and other details for the Plan.

        64.    LEA has violated its fiduciary duties by failing and refusing to provide accurate

and timely claims data to Providence.

        65.    LEA has violated its fiduciary duties by failing to use the requisite “care, skill,

prudence and diligence” to fulfill its obligations in paying claims timely and accurately. As a

result, Providence has suffered damages in that it lost the ability to submit claims to its stop loss

insurer for coverage. As a result, Providence has had to pay significantly more than should have


                                                 11
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 12 of 17 PageID #: 12




been required in order to fund claims, and substantially more than LEA estimated its maximum

claims liability to be. Providence is entitled to all equitable and legal remedies available under

ERISA including surcharge, restitution and the like.

                                             COUNT II

                  CLAIM FOR EQUITABLE ACCOUNTING
      ARISING UNDER 29 U.S.C. § 1132; ERISA § 502(a)(3) and the AGREEMENT

        66.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        67.     29 U.S.C. § 1132(a)(3) provides that a civil action may be brought

                by a participant, beneficiary, or fiduciary (A) to enjoin any act or
                practice which violates any provision of this subchapter or the terms
                of the plan, or (B) to obtain other appropriate equitable relief (i) to
                redress such violations or (ii) to enforce any provisions of this
                subchapter or the terms of the plan.

        68.     LEA has violated its obligations under 29 U.S.C. § 1132(a)(3) and the Agreement

by not providing Providence information necessary for the operation and administration of the

Plan. Section 9.4 of the Agreement provides that all claims data is the property of Providence.

Providence, as a Plan fiduciary, has an obligation to determine how the assets of the Plan were

managed and paid by LEA.

        69.     LEA has failed and refused to provide accurate claims data clearly reflecting when

claims were received, processed and paid (if they were paid).

        70.     Providence is now being pursued by providers to pay outstanding claims. LEA has

failed to provide adequate information for Providence to be able to determine the patient

responsibility amount.

        71.     As a result of LEA’s failure to provide this vital information, Providence, as a Plan

fiduciary, seeks an equitable accounting. Specifically, Providence seeks data for outstanding

                                                  12
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 13 of 17 PageID #: 13




claims including participant name, date of claim, Plan discount and employee total responsibility.

        72.     Injunctive relief is immediately necessary to prevent irreparable harm to

Providence and should be granted.

                                            COUNT III

                                          NEGLIGENCE

        73.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        74.     LEA held itself out as a capable third party administrator with extensive knowledge

and expertise in the area of claims administration.

        75.     Under the Agreement and otherwise, LEA owed a duty of care to Providence to

“use the care, skill, prudence and diligence under the circumstances then prevailing that a prudent

person acting in like capacity and familiar with such matters would use in the conduct of an

enterprise with like character and with like aims.”

        76.     LEA owed a duty of care to Providence to provide timely and accurate claims

administration and payment and to provide claims information to Providence in a timely and

accurate manner.

        77.     LEA breached its duty to Providence by failing to process medical claims in a

timely manner.

        78.     LEA further breached its duty to Providence by failing and refusing to provide

accurate claims data, even when requested by Providence on multiple occasions.

        79.     Providence relied on LEA to process claims in a timely and accurate manner.

        80.     As a direct and proximate result of LEA’s breaches set forth above, Providence has

been damaged because, due to LEA’s failing to process claims as they were received, Providence


                                                 13
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 14 of 17 PageID #: 14




was unable to bill claims to its stop loss insurance carrier to cover claims in excess of the specific

and/or aggregate minimum claim amount. Therefore, Providence has been required to fund claims

that would have otherwise been covered by its stop loss policy.

        81.     As a result of LEA’s negligence, Providence is entitled to damages in an amount to

be determined at trial but believed to be in excess of $1,500,000. In addition, because LEA’s

conduct was willful, wanton and egregious, Providence is entitled to punitive damages in the

amount of $500,000.

                                             COUNT IV

                                   BREACH OF CONTRACT

        82.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        83.     In 2017, Providence entered into the Agreement which required LEA to administer

the Plan for the benefit of the Plan and Plan participants.

        84.     Providence has been and continues to be ready, willing and able to perform all of

its obligations pursuant to the Agreement.

        85.     LEA breached the Agreement with Providence in several ways, including, but not

limited to, by failing to:

                a.      administer the Plan (Section 4.1 of the Agreement);

                b.      provide appropriate coverage (Schedule B of the Agreement);

                c.      maintain and provide proper records (Sections 9.1, 9.4 of the Agreement);

                d.      provide reporting on financial matters relevant to claims made by
                        Providence’s Plan participants and funding for the Plan (Sections 9.1, 9.4
                        of the Agreement);

                e.      provide claims support to Providence and its employees (Schedule B of the
                        Agreement);

                                                 14
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 15 of 17 PageID #: 15




                f.     provide a comprehensive audit of claim payment records (Section 10 of the
                       Agreement);

                g.     provide services pursuant to the Agreement in a timely,
                       workmanlike manner and in accordance with the generally accepted
                       standards for plan administrators (Schedule B of the Agreement); and

                h.     to pay the claims of Providence’s employees (Schedule B of the
                       Agreement).

        86.     As a direct and proximate result of LEA’s breaches, Providence has been and will

continue to be damaged in that it has been and will be required to pay claims that would have

otherwise been covered by its stop loss insurer.

                                             COUNT V

                                      INDEMNIFICATION

        87.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        88.     Section 4.6 of the Agreement provides as follows, in relevant part:

                The Claims Administrator will indemnify, defend and hold the Plan
                Sponsor and its respective directors, officers and employees
                harmless from and against any and all claims, suits, actions,
                liabilities, losses, fines, penalties, damages and expenses of any kind
                including, but not limited to court costs and attorney’s fees, which
                Plan Sponsor may suffer or incur as a result of any dishonest,
                fraudulent, negligent, or criminal act or omission of the Claims
                Administrator or its employees …

        89.     Section 11. 3 of the Agreement provides as follows:

                Claims Administrator agrees to indemnify and hold harmless the Plan and
                Plan Sponsor and its directors, officers and employees against any loss,
                costs, liabilities and expenses (including, but not limited to, attorneys’ fees
                and court costs) resulting from or in connection with any function Claims
                Administrator has undertaken, or which is required of Claims
                Administrator, pursuant to this agreement where it has been determined that
                the liability therefore was the result of its negligence, imprudence, willful
                misconduct, malfeasance, fraudulent acts, or breach of applicable law;

                                                   15
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 16 of 17 PageID #: 16




                provided, however, that Plan Sponsor shall remain liable for the payment of
                all Claims under the Plan. No termination of this Agreement shall reduce
                Claims Administrator’s obligations under this provision.

          90.   Providence’s employees/Plan participants have received and continue to receive

letters and phone calls from their healthcare providers and third-party collection agencies

demanding payment for claims submitted to, but not processed or paid by, LEA.

          91.   Providence, as Plan Sponsor, has suffered and continues to suffer damages,

including but not limited to legal fees and costs, based on the negligent actions and omissions of

LEA, and based upon LEA’s negligence, imprudence, willful misconduct, malfeasance, fraudulent

acts, and breaches of applicable law with respect to functions required of LEA pursuant to the

Agreement.

                                           COUNT VI

                                    SPECIFIC PERFORMANCE

          92.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          93.   Providence and LEA had a valid and enforceable contract.

          94.   Providence has been and continues to be ready, willing and able to perform its

obligations under the Agreement.

          95.   LEA has failed and refused to perform its obligations to provide Providence with

documentation concerning claims as required by the Agreement and has no valid justification for

its failure and refusal to do so.

          96.   There is no other adequate remedy at law because Providence needs the

documentation in the possession of LEA to fulfil its obligations to make sure the Plan’s claims are

paid and the Plan’s assets were managed prudently.


                                                16
Case 1:20-cv-05067-FB-SJB Document 1 Filed 10/21/20 Page 17 of 17 PageID #: 17




      WHEREFORE, Providence respectfully demands judgment against LEA as follows:


      (a)   Awarding Providence damages due in an amount to be determined at trial, but
            believed to be approximately $1,500,000, as a result of LEA’s failure to timely
            process claims and to submit claims to the stop loss insurer, plus pre-judgment
            interest accrued thereon until the date of judgment;

      (b)   Awarding Providence punitive damages in connection with Counts I and III in an
            amount to be determined at trial, but believed to be in excess of $500,000 based
            on LEA’s willful and wanton conduct;

      (c)   Finding that LEA’s acts and omissions constitute breaches of fiduciary duties
            under ERISA and awarding appropriate relief under 29 U.S.C. §1109;

      (d)   Awarding Providence other appropriate equitable relief, to redress violations of
            ERISA and the Agreement or to enforce any provisions of ERISA or the terms of
            the Plan;

      (e)   Awarding Providence attorneys’ fees under 29 U.S.C. §1132(g)(1), court costs
            and all other reasonable costs incurred; and

      (f)   Awarding such other and further legal or equitable remedy or relief as the Court
            may deem just and proper.

Dated: New York, New York
       October 21, 2020                   MORRISON COHEN LLP


                                          By:___/s/ Jay R. Speyer_________________
                                                        Jay R. Speyer

                                          909 Third Avenue
                                          New York, New York 10022
                                          (212) 735-8600
                                          jspeyer@morrisoncohen.com

                                                 -and-

                                          HOLIFIELD & JANICH, PLLC
                                          Al Holifield (pro hac vice forthcoming)
                                          11907 Kingston Pike, Suite 201
                                          Knoxville, Tennessee 37934
                                          (865) 566-0115
                                          aholifield@holifieldlaw.com

                                          Attorneys for Plaintiff

                                            17
